DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III, namely claims 1-9, 19-22, 30-32, 34-40, and 47-51 in the reply filed on 12/01/2020 is acknowledged.  The traversal is on the ground(s) that “the restriction provides no explanation WHY the inventions are ‘not obvious variants’ as required by the MPEP. Further, it is not clear why examining more than 15-20 claims is a ‘serious burden’.”  This is not found persuasive because since the different classifications and features, as set forth in at least in Sections 3-4 of the 11/23/2020 Restriction requirement, show how the inventions are not obvious variants.  Additionally, as set forth in Section 5 of the 11/23/2020 Restriction requirement, “there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classifications, i.e. at least G06T 2207/30204, B26B 19/00, H04N 13/194, H04N 5/332 and H04W 84/12; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 19, 30-32, 35-40 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 2003/0203747) in view of Takagi et al. (US 2008/0194303) and Vance et al. (US 2006/0105806).

Regarding claim 1,
Nagamine teaches:
A handheld device for capturing and displaying images, the device comprising: 
a first digital camera for capturing a first image and generating a first captured image signal (Nagamine: Fig 3, 5; camera 17a; [0074]); 

a third digital camera for capturing a third image and generating a third captured image signal (Nagamine: Fig 3, 5; camera 17b; [0074]);
a display coupled to the digital cameras and having a flat screen for visually displaying the captured images (Nagamine: Fig 2A, 3, 5; display portion 11; [0061]; [0063]; [0081]); 
a first port for coupling to a first communication medium (Nagamine: Fig 5, 9; antenna 104; [0060]; [0089]); 
a first transmitter coupled between the digital cameras and the first port for transmitting the captured images to the first communication medium (Nagamine: Fig 5, 9; RF circuit 105; [0062]; [0094]; [0099]); 
a handheld casing housing the digital cameras, the first port, the first transmitter, and the display (Nagamine: Fig 1A-2D; [0045]-[0046]; [0055]), 
wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first digital camera is attached to the first surface and the second digital camera is attached to the second surface (Nagamine: Fig 2A-D; [0055]).

Nagamine fails to teach:
a second port for coupling to a second communication medium; 

a rechargeable battery coupled to power the digital cameras, the first and second transmitters, and the display; and 
a single handheld casing housing the digital cameras, the first and second ports, the first and second transmitters, and the display, 

Takagi teaches:
a second port for coupling to a second communication medium (Takagi: Fig 2; short distance device 131; [0044]; [0052]); 
a second transmitter coupled between the digital cameras and the second port for transmitting the captured images to the second communication medium (Takagi: Fig 2; media controller 140; [0044]; [0051]); 
a rechargeable battery coupled to power the digital cameras, the first and second transmitters, and the display (Takagi: Fig 2; rechargeable battery 150; [0044]); and 
a handheld casing housing the digital camera, the first and second ports, the first and second transmitters, and the display (Takagi: Fig 1-2; camera device 125; short-distance device 131; long-distance device 132; display device 122; [0040]-[0053]), 



Vance teaches:
a single handheld casing housing the digital camera, the port, the transmitter, and the display (Vance: Fig 2, 4; abstract; [0004]; [0024])

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Vance with Nagamine in view of Takagi.  Including the various components in a single housing would benefit the Nagamine in view of Takagi teachings by simplifying housing and reducing moveable parts and potential for damage.  

Regarding claim 2, 
Nagamine in view of Takagi and Vance teaches:


Regarding claim 3, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein the first and second digital cameras are mounted in the casing to capture at least in part the same image (Nagamine: Fig 2A-2D; [0045]-[0046]; [0055]; Vance: Fig 1-2; 8A-B; abstract; [0030]-[0032]).

Regarding claim 4, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein the first and third digital cameras are mounted in the casing to capture at least in part the same image (Nagamine: Fig 2A-2D; [0045]-[0046]; [0055]).

Regarding claim 5, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, further comprising in the casing a fourth digital camera for capturing a first image and generating a fourth captured image signal, and wherein the display is coupled to the fourth digital camera a for 

Regarding claim 6, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 5, wherein the first transmitter is further coupled between the fourth digital camera and the first port for transmitting the captured fourth image to the first communication medium (Vance: Fig 1-2; 4; 8A-B; abstract; [0004]; [0024]; [0030]-[0032]; Nagamine: Fig 5, 9; RF circuit 105; [0062]; [0094]; [0099]).

Regarding claim 7, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 6, wherein the second transmitter is further coupled between the fourth digital camera and the second port for transmitting the captured fourth image to the second communication medium (Vance: Fig 1-2; 4; 8A-B; abstract; [0004]; [0024]; [0030]-[0032]; Takagi: Fig 2; [0044]; [0051]).

Regarding claim 8, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, further comprising in the casing a digital image processor coupled to the first digital camera for receiving and processing 

Regarding claim 9, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 8, wherein the digital image processor is coupled to the digital cameras for receiving and processing the captured image signals therefrom (Nagamine: Fig 5; [0059]-[0061]; Takagi: Fig 2; [0044]-[0051]; Vance: Fig 4; [0024]-[0025]).

Regarding claim 19, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein each of the digital cameras comprises an optical lens for focusing received light and an output for outputting the captured image signal that comprises a representation of the captured image (Nagamine: [0009]; [0061]; Vance: [0002]-[0003]; [0022]; [0027]; [0033]).

Regarding claim 30, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein flat screen is silicon-based (Nagamine: [0063]; Vance: [0035]).

Regarding claim 31, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 30, wherein flat screen is LCD (Liquid Crystal Display) or TFT (Thin-Film Transistor) based (Nagamine: [0063]; Vance: [0035]).

Regarding claim 32, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein the display is foldable (Nagamine: Fig 1A-C; [0063]; Takagi: Fig 1; [0002]).

Regarding claim 35, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein each of the digital cameras comprises a photosensitive image sensor array disposed approximately at an image focal point plane of a respective optical lens, and wherein the photosensitive image sensor is based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) (Nagamine: Fig 1A-2D; [0009]; [0061]; Vance: Fig 1, 5A-C, 9; [0002]-[0003]; [0022]; [0025]; [0027]; [0033]).

Regarding claim 36, 

The device according to claim 1, wherein each of digital cameras is a digital video camera further comprising a processor for generating a digital data video signal carrying digital video data comprising the captured image according to a digital video format (Nagamine: [0013]; [0001]).

Regarding claim 37, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 36 (as shown above), 

Nagamine in view of Takagi and Vance fails to teach:
wherein the digital video format is according to, or based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DP*OF (Digital Print Order Format) standards.

Official notice is taken that it was, at the time of invention, well known for a digital video format to be according to, or based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DP*OF (Digital Print Order 

Regarding claim 38, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein the display is coupled to first digital camera for displaying the first captured image, and wherein the device further comprises in the casing a second display coupled to second digital camera for displaying the second captured image (Nagamine: Fig 1B, 2C-D; [0055]; [0063]; [0070]; [0097]).

Regarding claim 39, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1, wherein display is coupled to at least two of the digital cameras for displaying at least part of the captured images one at a time (Nagamine: Fig 1B, 2C-D; [0055]; [0063]; [0070]; [0097]; Takagi: Fig 1; Vance: Fig 1).

Regarding claim 40, 

The device according to claim 1, wherein display is coupled to at least two of the digital cameras for displaying for simultaneously displaying on screen at least part of the at least two respective captured images at different locations on screen (Nagamine: [0081]-[0083]; [0087]).

Regarding claims 49-51, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1 (as shown above), 

Nagamine in view of Takagi and Vance fails to teach:
further operative to compress at least one of the captured images, the device further comprising in the casing a video compressor coupled between at least one of the digital cameras and at least one of the transmitters for compressing the at least one of the captured images;
wherein the compression is based on intraframe or interframe compression, and wherein the compression is lossy or non-lossy;
	wherein the compression is according to, or based on, a standard compression algorithm that is one out of JPEG (Joint Photographic Experts Group), MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601;

.

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 2003/0203747) in view of Takagi et al. (US 2008/0194303), Vance et al. (US 2006/0105806) and Shintome (US 2006/0284855).

Regarding claim 20, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1 (as shown above), 

Nagamine in view of Takagi and Vance fails to teach:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two respective captured image signals.

Shintome teaches:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two respective captured image signals (Shintome: [0044]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shintome with Nagamine in view of Takagi and Vance.  Multiplexing, as in Shintome, would benefit the Nagamine in view of Takagi and Vance teachings by combining signals to share a communication medium and reduce transmission costs.

Regarding claim 21, 
Nagamine in view of Takagi, Vance and Shintome teaches:
The device according to claim 20, wherein the multiplexer is coupled to the first transmitter for transmitting the multiplexed signal to the first communication medium (Shintome: Fig 2; [0044]; Nagamine: Fig 5, 9; [0062]; [0094]; [0099]).

Regarding claim 22, 
Nagamine in view of Takagi, Vance and Shintome teaches:
The device according to claim 21, wherein the multiplexer is further coupled to the second transmitter for transmitting the multiplexed signal to the second communication medium (Shintome: Fig 2; [0044]; Takagi: Fig 2; [0044]; [0051]).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 2003/0203747) in view of Takagi et al. (US 2008/0194303), Vance et al. (US 2006/0105806) and Taniguchi et al. (US 2004/0223049).

Regarding claim 34, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1 (as shown above), 

Nagamine in view of Takagi and Vance fails to teach:
further comprising a light source in casing for providing an illumination.

Taniguchi teaches:
further comprising a light source in casing for providing an illumination (Taniguchi: Fig 2; Light unit 22; [0070]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Taniguchi with Nagamine in view of Takagi and Vance.  Using a light, as in Taniguchi, would benefit the Nagamine in view of Takagi and Vance teachings by enhancing image quality.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 2003/0203747) in view of Takagi et al. (US 2008/0194303), Vance et al. (US 2006/0105806) and Kitajima et al. (US 2004/0252203).

Regarding claim 48, 
Nagamine in view of Takagi and Vance teaches:
The device according to claim 1 (as shown above), 

Nagamine in view of Takagi and Vance fails to teach:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two respective captured image signals, wherein the multiplexer is a TDM (Time Domain/Division Multiplexer) multiplexer.

Kitajima teaches:


At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kitajima with Nagamine in view of Takagi and Vance.  Multiplexing, as in Kitajima, would benefit the Nagamine in view of Takagi and Vance teachings by combining signals to share a communication medium and reduce transmission costs.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488